Title: To George Washington from John Allison, 26 April 1784
From: Allison, John
To: Washington, George

 

Sir
Alexandria [Va.] April 26th 1784

At a meeting of the Officers of the Continental line in October last to appoint officers of the State Society of Cincinnati; It was there resolv’d, that no officer not holding a Continental Commission should be entitled to become a member —As I saw it in a different light from the Gentlemen that compos’d that Body; I beg leave to lay before your Excellency the State & progress, of the Regiment to which I belong’d from its first rise to the close of the War.
April 1st 1776 an order passed the Committee of Safety for raising Nine Companies of Marines for the defence of the State; many of these Companys were compleated in less than a Month, & imeadeately enter’d upon Service.
In the October Session following an addition was made of Six Regiments to the Continental Line, and three Regts of Infantry was likewise order’d to be rais’d for the defence of the State; In which three Regts was to be incorporated the Nine Marine Companies, they being found useless aboard small Vessels.
May 1777 the Assembly finding they were deficient in their Continental Quota—Ordered that a Regiment of the State troops should imeadiately march to join the Continental Army under the Command of Genl Washington —Which Regt was chiefly compos’d of the Marine Companies (who readily turn’d out Volunteers) And were put under the Command of Coll George Gibson.
The October Session of 1777 pass’d an act that the Regt of State troops under Colo. George Gibson, then in Continental Service, Should remain in place of the Ninth Virginia Regt Captured at German Town, to be considered as part of their Continental quota; And to be entitled to every previlige & emolument of Continental troops from this state, Which Act was coroborated by several others of a Similar Nature.
In Jany 1779 an application was made to Congress respecting our Regiment, and receiv’d the following proceedings for Answer viz.—




Sunday 31st Jany 1779

At a meeting of the Committee appointed by Congress to confer with the Commander in Chief—


               
                  Present
                  Mr Duane
                  
               
               
                  
                  Mr Laurens
                  In Conference with the
               
               
                  
                  Mr Root
                  Commander in Chief
               
               
                  
                  Mr M. Smith
                  
               
            
A letter from Coll George Gibson of one of the State Regiments of Virginia setting forth that he had recd no orders for re-enlisting that said Regiment, & that the time for which the men were enlisted is daily expiring—that very few of the men were enlisted to serve during the War; and that they are willing to enlist on the same terms as the troops from the State of Virginia, in Continental Service, was read; and the said letter being refer’d to this Committee with power to take such order thereon as they shall Judge proper; It is unanimously agreed that the Commander in Chief shall give orders for re-enlisting the men belonging to the said Regiment for the War, allowing them the Contl Bounty, & that if the State of Virginia shall incline to take the Regiments when so re-enlisted into its own imeadiate Service, it shall be at liberty to do so; and in that case, the Bounty money to be advanced out of the Continental Treasury together with the Expences of recruiting shall be returned.
It is further agreed that if Colo. Smith & his Regiment rais’d for the service of the State of Virginia shall make a similar application to the Commander in Chief of the Army of these United States, the same ⟨mea⟩sures in all respects to be pursued with Regard to that Regiment.
That a Copy of this resolution be deliver’d to the Commander in Chief, & the Original lodged with the Board of War.
Done in Committee of Conference with the Commander in Chief and Sign’d by their order—
(Copy)

James Duane Chair.




A Copy of the above proceedings was transmited to Virginia, whereupon the House of Delegates came to the following Resolution—




In the House of Delegates May 24th 1780

Resolved, that the officers of the first & Second State Regiments, having been employd for several years in the Continental Army, received by Congress as a part of the Quota of this State, and paid by the Continent as such, ought to have enjoyed equal rank privilege & emoluments, from the time of their being ordered to join the American Army, with the Continental Troops of this State.
Resolved, that the Congress by a Resolution dated the thirty first day of Jany 1779 have declaird their Willingness to take the said Regiments into the Continental line, it is expedient that the said Resolution

be carried into execution, and that it be further recomended to Congress to give Rank to the Officers of these two state Regiments, having relation to the state of their State Commissions, Provided that such officers shall not be entitl’d to promotion except in the line of the said two regiments.
Resolved, that all disputes relative to rank or command among the officers of the said two Regiments shall be determined by a Board of Officers in like manner & under the same rules as given in the Continental Army.
⟨illegible⟩
John Beckley C.H.D.
26th May 1780
Agreed to by the Senate
(Copy)    Will. Drew C.S.



The Regiment in the Spring of 1780 consisting of 100 men for the War, Rendezvous at Petersburg; this number were properly officer’d & sent on to the Southard, where most of them ended their Military carreer in Continental Service; some of the Supernumerary Officers were incorporated with some troops then in the State & thrown into a Legion under Lt Colo. Dabney, which Legion existed to the close of the War.
The proposals for establishing the Society of Cincinnati Says: All Officers of the American Army &c. &c. have the right to become parties to this institution—had the Gentlemen that compos’d the meeting of the Virginia line attended to the above circumstance; perhaps there might been no necessity of troubling your Excellency on the Subject—Though it was our missfortune throughout the course of the War, to labour under the disadvantage of State Commissions, (owing entirely to our own neglect at our first entering into Contl Service) I believe it is evident; we compos’d a part of the American Army as well as those that held Continental Commissions—To your determination we Submit the matter. In behalf of myself & the Officers of the first and Second State Regiments, I am your Excellencys most Obdt Hubl. Servt

John Allison Lt Colo. 1st S. Reg.

